Case 1:19-cv-01973-ENV-RER Document 11 Filed 01/13/21 Page 1 of 1 PageID #: 49




  UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                     ------------x CaseNo.   1:19-cv-01973-ENV-RER
  FEIGE RUTNER,

                        Plaintiff,               NOTICE OF VOLUNTARY DISMISSAL

            V


 CITIBANK, N.A.,

                        Defendant,



 Pursuant to Federal Rule of Civil Procedure a1(aX1)(AXii), it is hereby agreed

 that any and all claims by Plaintiff against Defendant in the above captioned

 action are dismissed with prejudice. Each party shall bear its own costs

 and attorney's fees.
 lT lS FURTHER STIPUTATED AND AGREED that facsimile signatures shall be

 deemed originals hereof

 Dated: January L3,2021                            Edward      Gel   r, Esq., P.C. by


  Edward B. Geller, Esq., P.C., Of Counsel to M. Harvey Rephen & Associates,      P.C.

                                                15 Landing Way, Bronx, NY 10464

                                                Tel:(9L4l473-6783

                                                Email: epbh@ aol.com

                                               Attorney for Defendant
